Citation Nr: 1452906	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-32 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for demyelinating disease (claimed as nonspecific memory loss and nonspecific neurological condition), to include as due to undiagnosed illness or other qualifying chronic disability. 

2.  Entitlement to service connection for a renal disorder. 

3.  Entitlement to service connection for vision problems.

4.  Entitlement to service connection for herpes zoster (shingles).

5.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Douglas I. Friedman, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the Agency of Original Jurisdiction (AOJ) denied service connection for demyelinating disease, herpes zoster, renal disorder, diabetes mellitus, type II, and vision problems.  In August 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.  A supplemental statement of the case was issued in October 2013. 

In March 2014, the Veteran testified during  a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record 
During the hearing, the undersigned granted a 60-day abeyance period for the submission of additional evidence.  In June 2014, the Veteran's attorney submitted additional evidence with a waiver of initial review by the AOJ.  38 C.F.R. §§ 20.800, 20.1304 (2014).  In that same correspondence, the Veteran's attorney also raised a new theory of entitlement with respect to the claimed demyelinating disorder, that the disorder may be due to undiagnosed illness or Gulf War Syndrome.  Accordingly, the Board has recharacterized the claim as listed on the title page above. 

The Board notes that in addition to the Veteran's paper claims file, he has  paperless, electronic files on Virtual VA and Veterans Benefits Management System (VBMS).  A review of his Virtual VA file reveals the March 2014 hearing transcript as well as VA outpatient treatment records not found in the paper file.  These records were reviewed by the AOJ in the October 2013 supplemental statement of the case.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file is presently empty. 

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ)   VA will notify the Veteran when further action, on his part, is required.
As final preliminary matters, the Board notes that the AOJ denied claims for service connection for Meniere's disease, primary immunoinsufficiency, and traumatic brain injury were denied by in April 2012.  At the March 2014 hearing before the Board, the Veteran's attorney indicated that the Veteran still desired service connection for these issues.  As such, claims to reopen these issues have been raised by the record.  Additionally, claims of entitlement to a total disability rating on the basis of individual unemployability (TDIU) as well as Gulf War Syndrome (GWS) has also been raised by the record in the Veteran's attorney's June 2014 brief.  The Board does not have jurisdiction over these claims as they have not been adjudicated by the AOJ.  Hence, they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

Regarding the claim for demyelinating disorder, the Board finds that another VA examination is required.  The Veteran underwent a VA examination in September 2009 and the examiner found no current diagnosis of a demyelinating disorder.  However, private treatment records dated since the service connection claim was filed indicate a diagnosis of a demyelinating process.  See e.g. March 2009 private MRI report and October 2013 private treatment record from Dr. C.L. indicating that the Veteran's demyelinating disease not otherwise specified has deteriorated.  Under McClain v. Nicholson, 21 Vet. App. 319 (2007), the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Alternatively, the Veteran argues that he has a demyelinating  disorder due to undiagnosed illness due to his presence in the Persian Gulf, as well as his exposure to burn fields in Iraq.  See statements made in June 2009 as well as the attorney's June 2014 brief.  As the AOJ has not considered this theory of entitlement and the September 2009 VA examiner did not address this possibility, a remand is required.     

With respect to the claimed renal disorder, the Board finds that a VA addendum opinion is required.  The Veteran underwent a VA examination in September 2009 and the VA examiner ultimately found that the Veteran had no current diagnosis of a renal condition.  However, following the examination, the Veteran submitted medical journal articles indicating that high creatinine levels as well as high BUN levels may be indicative of chronic kidney disorders.  He contends that his documented high creatinine levels and high BUN levels in and post-service are thus indicative of a chronic kidney disorder.  See e.g. November 2008 laboratory report.  As such, an addendum opinion is required regarding the presence of any such disorder and relationship to service.  

Regarding the claim for a vision problem, the Veteran has double vision in both eyes and asserts that he has double vision caused or aggravated by service or, alternatively, caused or aggravated by a service-connected disability.  In this regard, he contends that he has a current diplopia disorder that was caused or aggravated by service, or is secondary to his claimed herpes zoster disorder or traumatic brain injury.  The Veteran underwent a VA examination for his claimed double vision problem in September 2009 but the VA examiner did not address the etiology of the double vision.  As explained below, there remain questions as to the relationship, if any, between his double vision diagnosis and either the Veteran's military service, including residuals of a pre-service eye injury which he contends may have been aggravated by service, herpes zoster, for which he is currently seeking service connection or traumatic brain injury, referred to the AOJ in the Introduction above.  

With respect to the contention that the Veteran has a current double vision disorder that was aggravated by service, the Board observes that the Veteran's service entrance examination dated in December 1980 indicates that his eyes were "normal" on service entry despite notations regarding defective visual acuity.  Additionally, a letter from the Veteran's private physician dated in July 1980 contained with the service treatment records describes the Veteran's fall from a minibike prior to service, in 1970, which resulted in fracture of the Veteran's left orbital floor and facial bones.  The letter also describes surgical treatment and that the Veteran was able to fuse vision with a slight head tilt as there was some limitation of left eye elevation.  Post-service, in October 2009 the Veteran's private physician, Dr. K. noted that the Veteran was first issued prism spectacles by the military and that the spectacles made the Veteran's double vision worse because they were mounted incorrectly.  

Pertinent to the double vision claim, the Board notes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the residuals of the preexisting eye injury were not listed on the entrance examination report.  Additionally, the Board notes that despite the notation regarding visual acuity on service entrance, the report noted normal eye findings generally on entry.  An October 2009 private treatment record, authored by Dr. K., indicates that the Veteran's current double vision may be related to the old orbital fracture.  Thus, question remains as to whether there is clear and unmistakable evidence to rebut the presumption of soundness with respect to the Veteran's eyes, and, if not, to establish whether the currently-claimed double vision disability  was incurred in service, and none of the medical evidence and opinions of record includes sufficient findings in this regard.  

Here, the September 2009 VA examiner did not address whether there is clear and unmistakable evidence that any double vision disorder preexisted service.  Further, the Veteran has also asserted that his double vision and herpes zoster, are intertwined.  In this regard, the Veteran asserts that his service-connected PTSD caused his herpes zoster (shingles) which in turn, caused or aggravated his double vision.  Supporting the Veteran's contention regarding secondary service connection of a double vision disorder is a February 2010 private treatment record from Dr. M.V. notes that the Veteran's diplopia started after he had Ramsay Hunt Syndrome, a product of shingles, on the left side of his face.  The Veteran also offered sworn testimony that he had double vision in service and that it is worse now.

Further, the issues of entitlement to service connection for herpes zoster as well as a vision problem are intertwined with the referred claims of entitlement to service connection for primary immunodeficiency and traumatic brain injury.  In this regard, the Veteran contends that his immune deficiency led to his contraction of herpes zoster.  See June 2014 brief.  As he has also claimed the herpes zoster led to his double vision, the Board finds that these issues are intertwined with the referred claim regarding primary immunodeficiency.  Similarly, in an August 2010 statement, the Veteran indicated that a 2004 traumatic brain injury in service may be related to his double vision symptoms.  Thus, as any decision with respect to the claims for service connection for primary immunodeficiency and/or traumatic brain injury may affect the appellant's claims for service connection for herpes zoster and/or double vision, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the service connection for herpes zoster or double vision, at this juncture, would be premature.

Further, with respect to the Veteran's claim for service connection of diabetes mellitus, type II, the Veteran was diagnosed with diabetes mellitus, type II in December 2008.  The Veteran offered sworn testimony that he experienced diabetes symptoms in service even though he was not formally diagnosed with diabetes in service.  Specifically, he reported that he had extreme thirst, blurred vision, and dizziness in service.  Transcript [T.] page 6.  In his attorney's June 2014 brief, the Veteran also asserts that his high glucose and high white blood cell findings in service are evidence that his diabetes, or symptoms thereof, began in service.  Service treatment records indicate that he was diagnosed with dehydration in August 2006 and had a high glucose finding in June 2007 and high white blood cell counts in April 2007 and June 2007.   

The Veteran underwent a VA examination regarding his diabetes mellitus, type II, in September 2009 but the Board finds an addendum opinion is required.  In this regard, the September 2009 VA examiner did not offer a nexus opinion or discuss the Veteran's reports of in-service symptoms.  Further, since the examination, the Veteran submitted medical journal articles indicating a relationship between high white blood cell count reports and subsequent diagnoses of diabetes mellitus, type II.  As discussed above, the Veteran's service treatment records reflect a high white blood cell count in service in June 2007.  Based on the foregoing, an addendum opinion is required regarding whether there is a nexus between the Veteran's service and his current diabetes disorder.  

For the foregoing reasons, the Board finds that further medical examinations and  opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale- are needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.). 

Hence, the AOJ should arrange for the Veteran to undergo VA examinations, by the appropriate physician, at a VA medical facility or VA contract facility for the claimed demyelinating disorder and vision problems.  Addendum opinions should be sought regarding diabetes mellitus, type II, the renal disorder, and herpes zoster.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
 
Prior to obtaining further medical opinions, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain all outstanding, relevant, records, to include any outstanding service treatment records and any outstanding VA outpatient treatment records.  With respect to service treatment records, records dated from January 2004 to July 2007 have been associated with the file, however it appears that many years of service treatment are not in the record given that the Veteran entered service in 1981.  Further, the Veteran reports that he sought treatment in service at Barksdale Air Force Base, Maxwell Air Force Base, and in Iceland.  Regarding VA outpatient treatment records, the claims file currently contains primary care VA outpatient treatment records dated up to July 2013.  Any outstanding records should be obtained.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ  should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The  AOJ's adjudication of the claims should include consideration of all evidence associated with the claims file since the  last adjudication of the claim 

Accordingly, these matters are  hereby REMANDED for the following actions:

1.  Obtain all outstanding service treatment records, to include records regarding treatment in Iceland, Barksdale AFB and Maxwell AFB.  Follow the procedures of  38 C.F.R. § 3.159 (2014) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Obtain all relevant, outstanding VA outpatient treatment records from the Birmingham, Alabama VA Medical Center (VAMC), dated since July 2013.  Follow the procedures of  38 C.F.R. § 3.159 (2014) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination regarding the etiology of his double vision disorder.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current eye disorder(s), to include any manifested by double vision.  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether the disability: 

(a) clearly and unmistakably existed prior to service entrance (to include as a residual of the pre-service left orbital injury addressed in the July 1980 letter); and, if so 

(b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression of the disorder) during or as a result of service.

For each disability deemed not to have clearly and unmistakably existed prior to service, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability:

(a) had its onset in or was otherwise incurred in service; or if not

(b) was caused or is aggravated (i.e., worsened beyond natural progression of the disorder) by herpes zoster or traumatic brain injury (which is also being considered for service connection). 

If aggravation by a service-connected disorder is found, the examiner should attempt to quantify the additional disability resulting from aggravation. 

In rendering the requested opinion, the ophthalmologist must specifically consider and discuss all pertinent  medical evidence, to include pre-, in-, and post-service treatment records.  The examiner should also consider the Veteran's statements regarding his observations that he had double vision in service, that service issued prism spectacles made his double vision worse, and that his double vision was worse still, after he experienced shingles in 2009.   

The ophthalmologist should provide all examination findings (if any), along with complete rationale for the conclusions reached.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination regarding the etiology of his demyelinating disorder.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

In this case, the September 2009 VA examiner indicated that there was no current diagnosis; however, the March 2009 private treatment record indicates that the Veteran has a subtle demyelinating process.  Thus, the examiner is asked to offer an opinion, consistent with sound medical judgment, regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's demyelinating disorder, was caused by service, to include exposure to environmental hazards while stationed in the Southwest Asia Theatre of Operations.

The examiner should provide all examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the September 2009 VA general medical examiner for addendum opinions regarding the etiology of the Veteran's claimed renal disorder, herpes zoster, and diabetes mellitus, type II.  If the September 2009 VA examiner is no longer available or further examination is deemed necessary, arrange for the Veteran to undergo VA examination(s), with the appropriate physician(s), at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the addendum opinion /or  examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has any  current renal disorder, herpes zoster (even if now resolved), and/or diabetes mellitus, type II.   

(a)  With respect to the claimed renal disorder, the Veteran submitted additional medical journal articles following the September 2009 VA examination, indicating that high creatinine levels as well as high BUN levels, may be indicative of chronic kidney disorders.  The examiner is asked to address the multiple in-service, and post-service, laboratory findings of high creatinine levels as well as high BUN levels and discuss whether such findings are indicative of a renal disorder here.  

If so, the examiner is asked to provide an opinion, consistent with sound medical judgment, regarding whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the Veteran's renal disorder, was caused by service.

(b)  With respect to herpes zoster, the examiner should provide an opinion, consistent with sound medical judgment, regarding whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the Veteran's herpes zoster (even if now resolved), was caused by service, to include as due to any abnormal immunoglobulin levels during his service. 

If the examiner finds that herpes zoster was not directly caused by service, the examiner is asked to offer an opinion as to whether is it at least as likely as not (i.e.,  a 50 percent or greater probability) that any current herpes zoster disability (even if now resolved) (i) was caused, or (ii) aggravated (i.e., worsened beyond the natural progression of the disorder) by service-connected PTSD or any immunodeficiency disorder he may have (which is being referred herein for service connection).
 
If aggravation by a service-connected disorder is found, the examiner should attempt to quantify the additional disability resulting from aggravation. 

(c) With respect to the currently diagnosed diabetes mellitus, type II, the examiner should provide an opinion, consistent with sound medical judgment, regarding whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the Veteran's diabetes mellitus, type II, was caused by service?

In rendering the requested opinion, the examiner must specifically consider and discuss all pertinent  medical evidence, to include in- and post-service treatment records.  The examiner should also consider the Veteran's statements regarding his observations of symptoms he experienced in service, including extreme thirst, blurred vision, and dizziness, as well as laboratory results in service noting high glucose value in June 2007 as well as a high white blood cell count in April 2007 and June 2007.

The examiner should provide all examination findings (if any), along with complete, clearly-stated  rationale for the conclusions reached.

8.  .  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims) and legal authority.

10.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



